Citation Nr: 1719974	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular condition, claimed as hypercholesterolemia.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left shoulder condition. 


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from July 1987 to August 2008 with service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  The evidence of record does not contain a diagnosis of a cardiovascular disability related to his active duty.

2.  The Veteran's hypercholesterolemia is a laboratory finding and is not considered to be a disability for VA purposes.

3.  The evidence of record does not contain a current diagnosis for any shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular disability, claimed as hypercholesterolemia, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.304.

3.  The criteria for service connection for a left shoulder c disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.304.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 113.  The term "disability," as used for VA purposes, refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, supra.

Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood."  See Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet.  App.  122 (2000).

I. Cardiovascular Disability, Claimed as Hypercholesterolemia

The Veteran's service treatment records (STRs) indicate that he was diagnosed with high cholesterol in February 1995 and has been monitored for the condition since.  In September 2009, he requested that his service connection claim for hypercholesterolemia be changed to a claim for a cardiovascular disability, as he believed his doctors were concerned about his cardiovascular health and he was placed on Simvastatin, a cholesterol-lowering medication.

In November 2009, the Veteran underwent a VA cardiovascular examination.  He described occasional symptoms of angina, fatigue, and pressure in the chest radiating to his left arm.  An x-ray was unremarkable, with no significant abnormalities.  A stress test was normal, indicating no cardiac condition.  The examiner diagnosed hypercholesterolemia, and noted that the functional effect on his job and on activities was that he had to take medication to control the condition.  

According to these clinical findings, the Veteran does not have a cardiovascular disability.  Additionally, there is no further medical evidence during service or post-service to indicate any cardiovascular disability other than his hypertension, for which he is already in receipt of service connection benefits.  The Board finds that the examination results are competent, credible, and probative, as they include the results of clinical, diagnostic testing completed by appropriate professionals and are supported by the Veteran's medical records.

Although the medical evidence clearly documents a diagnosis of hypercholesterolemia, this condition is not a disability for VA purposes.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Further, there is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  Additionally, there is no evidence of a current cardiovascular disability.  

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report that he was told he has high cholesterol.  However, he is not competent to diagnose any chronic heart disability because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a cardiovascular disability related to his military service are outweighed by the objective medical findings noted during his post-service medical treatment and VA examination conducted by medical professionals. 

Thus, the Board finds that the Veteran's claim of entitlement to service connection for a cardiovascular condition, claimed as hypercholesterolemia, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Bilateral Shoulders

The Veteran's June 1986 enlistment examination is silent as to any complaint or notation regarding his shoulders.  An STR from April 1991 recorded complaints of soreness in the right shoulder, with pain occurring for a week.  The Veteran reported that he had been experiencing similar pain intermittently for a year, but did not seek treatment as he was deployed abroad.  The clinician noted intact range-of-motion with some crepitus on elevation.  The Veteran was prescribed Motrin for the pain.

In March 1994, the Veteran sought medical attention for right shoulder pain, noting there had been no injury but that the pain had been occurring on and off for three years.  The clinician noted full range-of-motion with decreased repetitive motion and diagnosed "inflammatory shoulder."  The Veteran was again prescribed Motrin for the pain.

In May 2002, the Veteran was seen by military medical staff for a "stiff shoulder and neck."  In September 2002, he was again seen for a stiff shoulder and neck, and physical therapy was prescribed.  In September 2007, the Veteran sought treatment for right shoulder pain that he stated had been reoccurring for fifteen years and was not improving with over-the-counter medication.  The clinician noted that the Veteran gave a history of "arthritis/bursitis."  He observed pain elicited on motion, especially when lifting overhead.  An x-ray examination indicated no fractures or dislocations, no significant degenerative changes, and a grossly unremarkable acromioclavicular joint.

The Veteran underwent a VA examination in September 2009.  He reported bilateral symptoms of weakness, stiffness, tenderness, and pain, with flare-ups occurring twice per week, often precipitated by physical activity and weather.  Range-of-motion testing was normal bilaterally.  An x-ray examination revealed no fracture or other significant bone, joint, or soft tissue abnormality in either shoulder.  The Veteran reported no functional impairment from the condition.  The examiner concluded that there was no pathology, and thus no diagnosis, of a chronic shoulder disability.

In a July 2012 statement, the Veteran reported that he hurt his right shoulder in early 1990 "moving ammo crates and weapons."  He stated that he injured his left shoulder a couple of years later.  He further claimed that his condition was reported incorrectly on his medical records as "joint pain, localized in the shoulder" and should have indicated he has arthritis in both shoulders. 

A September 2012 VA treatment note indicated persistent right shoulder pain during range-of-motion testing.

The Veteran again underwent a VA examination in November 2012.  He reported that both shoulders had an onset of symptoms in 1989.  X-ray findings indicated that the glenohumeral and acromioclavicular joints were unremarkable; there was no fracture, subluxation, acromioclavicular separation, joint degeneration, or tissue calcification identified; and ultimately, no appreciable abnormality was found in either shoulder.  The examiner also found normal range-of-motion.  Again, no diagnosis was given as no pathology was indicated. 

The Board finds that the September 2009 and November 2012 VA examinations provide competent and credible evidence regarding the Veteran's bilateral shoulders.  Both range-of-motion testing and x-ray examinations were conducted, the Veteran's history and lay statements were reviewed, and the findings are consistent with the medical treatment records.  Although the Veteran had a diagnosis of inflammatory shoulder on his right side while in service, there is no current diagnosis of a right shoulder disability.  

The Board recognizes that the Veteran believes he suffers from arthritis in both shoulders and has related that information to providers.  However, there is no current pathology supporting that contention.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, such as bilateral shoulder pain.  But, lay persons are not competent to establish that which would require specialized knowledge or training, as would be required to diagnose a chronic bilateral shoulder disability.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board notes that although the Veteran's statements are competent to describe his history of intermittent pain and weakness, as the cause of any change in the function of his shoulders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a joint disorder or diagnosis of arthritis.  As such, the question of diagnosis and etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997). 

The competent and credible medical evidence that evaluates the true nature of his bilateral shoulder condition is based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the Veteran's claimed bilateral shoulder disability.

As noted above, evidence of the current existence of the claimed disorder is a threshold requirement for service connection to be granted.  See Degmetich, Brammer, supra.  Here, the evidence fails to demonstrate that the Veteran has a current diagnosis of arthritis or any other shoulder disorder, nor is there credible evidence that he was diagnosed with such a disorder during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for a right or left shoulder condition.  

Therefore, the preponderance of the evidence is thus against a finding that a right or left shoulder disability was incurred in service and the Veteran's claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against a claim. Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a cardiovascular condition, claimed as hypercholesterolemia, is denied.

Service connection for a right shoulder condition is denied.

Service connection for a left shoulder condition is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


